           Case 2:19-cv-00824-GMN-EJY Document 95 Filed 06/11/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     LATONIA SMITH,                                     )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:19-cv-00824-GMN-EJY
 5
            vs.                                         )
 6                                                      )                     ORDER
     FENNEMORE CRAIG,                                   )
 7                                                      )
                           Defendant.                   )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 94), of United
10   States Magistrate Judge Elayna J. Youchah, which states that Plaintiff Latonia Smith’s
11   (“Plaintiff’s”) Motion for Leave to File Amended Complaint, (ECF No. 91), should be denied
12   and that the case should be dismissed with prejudice.
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
19   is not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
25   ECF No. 94) (setting a June 8, 2021, deadline for objections).


                                                  Page 1 of 2
          Case 2:19-cv-00824-GMN-EJY Document 95 Filed 06/11/21 Page 2 of 2




 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 94), is
 3   ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended
 5   Complaint, (ECF No. 91), is DENIED.
 6         IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.
 7         The Clerk is instructed to close the case.
                       11
 8         Dated this ____ day of June, 2021.
 9
10                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
11                                                United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
